Case 4:20-cv-00212-TWP-DML Document 56 Filed 05/19/21 Page 1 of 7 PageID #: 301




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       NEW ALBANY DIVISION

 THOMAS A. PERSON,                                              )
                                                                )
                                   Plaintiff,                   )
                                                                )
                              v.                                )     Case No. 4:20-cv-00212-TWP-DML
                                                                )
 COLLETT ENTERPRISES, INCORPORATED,                             )
                                                                )
                                   Defendant.                   )

                    ENTRY DENYING DEFENDANT'S MOTION TO DISMISS

          This matter is before the Court on a Motion to Dismiss filed pursuant to Federal Rule of

 Civil Procedure 12(b)(6) by Defendant Collett Enterprises, Incorporated ("Collett") (Filing No.

 32). This action was initiated by Plaintiff Thomas A. Person ("Person") against Collett (and other

 defendants who have since been dismissed by stipulation, see Filing No. 42) for infringement of

 patents concerning cigar spills. (Filing No. 38.) 1 In support of its Motion, Collett contends the

 Amended Complaint "does no more than lay out what appears to be a completely appropriate sale

 of cigar spills by a patentee [ ] through a proper licensee [ ] to a customer [ ]." (Filing No. 45 at

 4.) But because this argument "injects factual allegations that are not present" in the Amended

 Complaint (see Filing No. 48 at 2), the Motion to Dismiss must be denied.

                                            I.       BACKGROUND

          The following facts are not necessarily objectively true, but, as required when reviewing a

 motion to dismiss, the Court accepts as true all factual allegations in the Amended Complaint and


 1
   As noted by a prior marginal entry in this case, "[t]he progression of filings in this case has caused unnecessary
 dispute and confusion." (Filing No. 50 at 1.) In short, Person timely filed an Amended Complaint twenty-one days
 after Collett filed its Motion to Dismiss. See Fed. R. Civ. P. 15(a)(1)(B) ("A party may amend its pleading once as a
 matter of course within . . . 21 days after service of a motion under Rule 12(b)."). Ultimately, however, while the
 Motion to Dismiss "technically could have been denied as moot," it was not, and the Court will assess it "in light of"
 the Amended Complaint (Filing No. 50 at 1). As necessary, the Court will discuss in more detail these convoluted
 filings as they become pertinent.
Case 4:20-cv-00212-TWP-DML Document 56 Filed 05/19/21 Page 2 of 7 PageID #: 302




 draws all inferences in favor of Person as the non-moving party. See Bielanski v. County of Kane,

 550 F.3d 632, 633 (7th Cir. 2008).

         Relevant to this Entry, on August 13, 2013, U.S. Patent 8,507,070 ("Patent '070") was

 issued naming Person as the inventor of a "Cedar spill" for cigars, which are thin pieces of wood

 used by cigar smokers to light their cigars. (Filing No. 38 at 4.) 2 Person remains the owner of this

 patent, which is up to date on all maintenance fees. Id. On or about August 13, 2013, Person

 learned that Cigar Reserve LLC ("Cigar Reserve") 3 (a former defendant in this case) was selling,

 among other things, cigar spills that Person believed infringed Patent '070. Id. at 5. Following

 negotiations, Person and Cigar Reserve agreed that the Cigar Reserve could license Patent '070

 through 2014. Id. at 5–6. The two renegotiated the license agreement several times, but the

 arrangement eventually terminated at 12:01 a.m. on January 1, 2017. Id. at 6.

         On July 10, 2020, Person purchased a 50-count box of Cigar Reserve cigar spills from

 Collett (doing business as Smoker Friendly Discount Tobacco) in Seymour, Indiana. Id. The box

 appeared to contain cigar spills subject to the lapsed license agreement between Person and Cigar

 Reserve. Id. at 7.

         On October 15, 2020 Person initiated this action against Cigar Reserve, Collett, Brian

 Kurland and Chanda Kurland. (Filing No. 1.) A stipulation of dismissal concerning Cigar

 Reserve, Brian Kurland and Chanda Kurland was filed on March 2, 2021. (Filing No. 40.) The

 operative Amended Complaint against Collett for patent infringement was filed on March 1, 2021.




 2
   Person also holds a separate patent for a cigar spill—U.S. Patent D664,292 ("Patent '292")—that was subject to a
 separate claim of patent infringement only involving now-dismissed defendants (see Filing No. 38 at 5, 9; Filing No.
 42).
 3
  "Cigar Reserve," for purposes of this Entry, also includes prior defendants Brian Kurland and Chanda Kurland, who
 own and control the business (see Filing No. 38 at 3).


                                                          2
Case 4:20-cv-00212-TWP-DML Document 56 Filed 05/19/21 Page 3 of 7 PageID #: 303




 (Filing No. 38.) Collett seeks dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6)

 (Filing No. 32).

                                    II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a complaint

 that has failed to "state a claim upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). When

 deciding a motion to dismiss under Rule 12(b)(6), the court accepts as true all factual allegations

 in the complaint and draws all inferences in favor of the plaintiff. Bielanski, 550 F.3d at 633.

 Courts, however, "are not obliged to accept as true legal conclusions or unsupported conclusions

 of fact." Hickey v. O'Bannon, 287 F.3d 656, 658 (7th Cir. 2002).

        The complaint must contain a "short and plain statement of the claim showing that the

 pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the United

 States Supreme Court explained that the complaint must allege facts that are "enough to raise a

 right to relief above the speculative level." 550 U.S. 544, 555 (2007). Although "detailed factual

 allegations" are not required, mere "labels," "conclusions," or "formulaic recitation[s] of the

 elements of a cause of action" are insufficient. Id.; see also Bissessur v. Ind. Univ. Bd. of Trs., 581

 F.3d 599, 603 (7th Cir. 2009) ("it is not enough to give a threadbare recitation of the elements of

 a claim without factual support"). The allegations must "give the defendant fair notice of what the

 . . . claim is and the grounds upon which it rests." Twombly, 550 U.S. at 555. Stated differently,

 the complaint must include "enough facts to state a claim to relief that is plausible on its face."

 Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (citation and quotation marks omitted).

 To be facially plausible, the complaint must allow "the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (citing Twombly, 550 U.S. at 556).




                                                   3
Case 4:20-cv-00212-TWP-DML Document 56 Filed 05/19/21 Page 4 of 7 PageID #: 304




                                       III.    DISCUSSION

        The Amended Complaint alleges two counts: Count One: Infringement of the Patent '070,

 and Count Two: Infringement of the Patent '292. As noted previously, the defendants concerning

 the claims in Count Two were dismissed pursuant to stipulation of the parties. (Filing No. 40,

 Filing No. 42.) The remaining claim before the Court, Count One, alleges that without authority

 Collett has and continues to "directly infringe, contributorily infringe and/or actively induce

 infringement of one or more claims of" Patent '070 by selling the cigar spills. (Filing No. 38 at 8.)

        In response to Collett's contention that the initial Complaint was "almost completely devoid

 of factual allegations against Collett", (Filing No. 33 at 4), Person filed the Amended Complaint

 which alleges that on July 10, 2020, he purchased infringing cigar spills from Collett (see Filing

 No. 38 at 6). In reply, Collett argues that Person amended his complaint, but did not "correct it."

 (Filing No. 45 at 1). Instead, the Amended Complaint "alleges that Person licensed [Cigar

 Reserve] to sell patented cigar spills and that [Cigar Reserve], as a licensee, sold those spills to

 Collett." Id. at 3. Collett argues "such a sale" exhausts Person's "patent rights in the product in

 question." Id. (citing Impression Products, Inc. v. Lexmark International, Inc., 137 S. Ct. 1523,

 1535 (2017)). In other words, Collett contends that it "owns the spills in its stores and all of

 Person's patent rights were exhausted at the date of purchase by Collett." Id. at 4. "At best,"

 Collett continues, the Amended Complaint "makes vague 'abstract recitations' or 'conclusory

 statements' of law of the exact type prohibited by the plausibility standard applied by Twombly and

 Iqbal." Id. Collett concludes by contending that "[t]he story of Collett's possible liability in this

 case does not 'hold together' as it fails to even come together", and the Amended Complaint "fails

 to put Collett on notice of the claim being asserted and should be dismissed". Id.




                                                  4
Case 4:20-cv-00212-TWP-DML Document 56 Filed 05/19/21 Page 5 of 7 PageID #: 305




          In a response to a motion for extension of time that "is essentially a surreply" (see Filing

 No. 50 at 1), Person contends that Collett both "misreads" Impression Products and "inserts factual

 allegations" into the Amended Complaint (Filing No. 48 at 2). Person asserts that the issue

 presented by the Amended Complaint is "not a question of [Person] trying to invoke rights after

 patent exhaustion," but is instead about "whether Collett had a right to sell the patented product by

 virtue of having purchased it from the patentee or an authorized licensee or a party that could

 rightfully resell the product." Id. Though Collett asserts that Cigar Reserve, "as a licensee, sold the

 infringing cedar spills to Collett", Person notes that this "allegation is absent from" the Amended

 Complaint. Id. Instead, the Amended Complaint alleges that Cigar Reserve "supplied product to

 Collett, and that Collett was listed on Cigar Reserve's website as one of its retailers." Id.

          Person points out that he "purchased that product from Collett in July 2020, some three-

 and-a-half years after the only license covering the product had expired." Id. at 3. As for

 Impression Products, he argues that "case would only apply if Collett purchased the spills from

 the patentee . . . or an authorized licensee." Id. Person argues that if Collett purchased the patented

 product from Cigar Reserve after the license had expired, then Cigar Reserve had no right at that

 time to make that sale. Id. This would "neither exhaust [Person's] rights under patent law nor

 insulate Collett's later resale of the same product." Id. Person concludes that "[i]f Collett purchased

 the product that it sold in July 2020 from [Cigar Reserve] prior to the expiration of his license on

 January 1, 2017, that is a defense to be established in this litigation." Id. at 3–4. 4

          The Court agrees with Person. Collett's Motion to Dismiss fails because its legal theory is

 premised on facts that are not contained in the Amended Complaint; namely, that Collett purchased



 4
  The Court also permitted Person to file a formal surreply advancing "arguments not included in his objection." (Filing
 No. 50 at 1). Person, however, did not file a surreply by the April 5, 2021 deadline. Accordingly, the Motion to
 Dismiss, "which the [C]ourt will assess in light of the [A]mended [C]omplaint," has been "fully briefed." Id.



                                                           5
Case 4:20-cv-00212-TWP-DML Document 56 Filed 05/19/21 Page 6 of 7 PageID #: 306




 the cigar spills from Cigar Reserve while it was a licensee (compare Filing No. 38 at 6 (alleging

 only that "Person purchased a 50-count box of Cigar Reserve Cedar Spills from" Collett), with

 Filing No. 45 at 3 (maintaining that the Amended Complaint "alleges that Person licensed [Cigar

 Reserve] to sell patented cigar spills and that [Cigar Reserve], as a licensee, sold those spills to

 Collett")). Moreover, the chronology of events belies Collett's contentions. The Amended

 Complaint alleges that Person purchased the cigar spills three-and-a-half years after the license

 lapsed (see Filing No. 38 at 6 (alleging that the license terminated "effective 12:01 a.m. January

 1, 2017," while the purchase occurred "[o]n or about July 10, 2020")). Taking as true the facts as

 pled by Person—as opposed to as impermissibly augmented by Collett—the allegations nullify

 any "patent exhaustion" theory (see Filing No. 48 at 3 (contending that if Collett purchased the

 patented product from Cigar Reserve after the license expired, "Collett's purchase would neither

 exhaust [Person's] rights under patent law nor insulate Collett's later resale of the same product");

 Impression Prod., 137 S. Ct. at 1535 ("[I]f a patentee has not given authority for a licensee to make

 a sale, that sale cannot exhaust the patentee's rights."). Because the Court must accept as true all

 factual allegations in the Amended Complaint and draw all inferences in favor of Person,

 Bielanski, 550 F.3d at 633, Collett's Motion to Dismiss is denied.

                                      IV.     CONCLUSION

         For the reasons stated above, the Court DENIES Collett's Motion to Dismiss (Filing No.

 32). Because, the alleged infringement of Patent '292 involved only defendants who have now

 been dismissed with prejudice, see Filing No. 42, the Court dismisses with prejudice the

 Amended Complaint's Count Two. Person's Count One claim against Collett may proceed in this

 litigation.




                                                  6
Case 4:20-cv-00212-TWP-DML Document 56 Filed 05/19/21 Page 7 of 7 PageID #: 307




        The Court previously acknowledged that "no answer" to the Amended Complaint was

 required due to the pendency of this Motion to Dismiss (see Filing No. 50 at 1). Now, of course,

 "the responsive pleading must be served within 14 days after notice of the court's action." Fed. R.

 Civ. P. 12(a)(4)(A).

        SO ORDERED.

 Date: 5/19/2021




 DISTRIBUTION:

 Gregory L. Taylor
 EDDINS DOMINE LAW GROUP, PLLC
 gtaylor@louisvillelawyers.com

 Joan L. Simunic
 LAW OFFICE OF J. L. SIMUNIC, PLLC
 jlspatentlaw@att.net

 Jason M. Smith
 SMITH LAW SERVICES, P.C.
 jason.smith@smithlawservices.com




                                                 7
